DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7, 9-16, and 18-20 are currently pending and have been amended to overcome the objections, the 35 U.S.C. 112(b) rejections, the 35 U.S.C. 101 rejections, and/or the double patenting rejection. Claims 8 and 17 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6, 9, 11, 13, 14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3-5, 7, 8, 10, 12, 15, and 16 are further rejected due to their dependency to either claims 1 or 13.
Claim 1 recites “accumulating one or more of the muscle stress measurements of the plurality of muscles” in lines 11-12. It is unclear how only one of the muscle stress measurements can be accumulated, as “accumulate” is gathering together multiple elements. Clarification is requested.
Claim 2 recites the limitation “a start and stop time bound” in line 2. Furthermore, it is unclear what “a start and stop time bound associated with the exercise” means. It is unclear if “bound” should be removed. Further, the claim recites “determining a start and stop time bound associated with the 
Claim 6 recites that the current muscle stress measurement indicates a pattern of performance of the muscle during a previous exercise. It is unclear how a current muscle stress measurement indicates a performance of a previous exercise. Clarification is requested.
Claim 9 recites “wherein accumulating the muscle stress measurements of the plurality of muscles…” in lines 1-2. There is insufficient antecedent basis for “the muscle stress measurements” in the claim. Claim 1 recites “one or more of the muscle stress measurements.” Thus, “the muscle stress measurements” should read “one or more of the muscle stress measurements.”
Claim 11 recites the limitation “threshold quality.” It is unclear what a “threshold quality” is. It is unclear how a value can be compared to a quality. It is unclear if “threshold quality” should be “quality threshold.” Clarification is requested.
Claim 13 recites “accumulate one or more of the muscle stress measurements of the plurality of muscles” in lines 13-14. It is unclear how only one of the muscle stress measurements can be accumulated, as “accumulate” is gathering together multiple elements. Clarification is requested.
Claim 14 recites the limitation “a start and stop time bound” in line 3. Furthermore, it is unclear what “a start and stop time bound associated with the exercise” means. It is unclear if “bound” should be removed. Further, the claim recites “determining a start and stop time bound associated with the exercise over which…is to be calculated.” It is unclear if “is to be calculated” should be removed. Clarification is requested.
Claim 18 recites the limitation “the muscle stress measurements” in line 2. There is insufficient antecedent basis for the limitation in the claim. Claim 13 recites “one or more of the muscle stress measurements.” Thus, “the muscle stress measurements” should read “one or more of the muscle stress measurements.”
Claim 19 recites the limitation “the muscle stress measurements.” There is insufficient antecedent basis for the limitation in the claim. Claim 13 recites “one or more of the muscle stress measurements.” Thus, “the muscle stress measurements” should read “one or more of the muscle stress measurements.”
Claim 20 recites the limitation “threshold quality.” It is unclear what a “threshold quality” is. It is unclear how a value can be compared to a quality. It is unclear if “threshold quality” should be “quality threshold.” Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 101 because claim 1 recites a method for receiving physiological data from a garment worn by a user, determining a muscle stress measurement by retrieving a calibration parameter and normalizing the received physiological data, accumulating the normalized physiological data to determine the muscle stress measurement, and providing biofeedback to the user. The method is drawn to the abstract idea of collecting data, analyzing it, performing mathematical processes on the acquired data, and presenting the output to a user, which are all mental processes, as each step of the abstract idea could either performed mentally or by hand. A machine, structure, or element is also not mentioned to perform these steps. The step of providing biofeedback to the user is performed via a client device. Although a machine (the client device) is used to perform this step, the claim is merely using a generic computer to perform the mental process of presenting the muscle stress measurement and is still directed to the abstract idea. This judicial exception is not integrated into a practical application because there are no specific structures to perform the abstract idea. For example, there is no structure that performs the step of determining a muscle stress 
The dependent claims also do not add anything “significantly more” to the abstract idea. Claims 2, 4, 5, 7, and 9-12 merely recite steps that could be formed mentally. Claims 3 and 6 merely define that calibration parameters based on muscle type are used to normalize the received physiological data and that determining the muscle stress measurement of the muscle is based on historical muscle stress measurements of exercises previously performed by the user, respectively.
Claims 13-16 and 18-20 are rejected under 35 U.S.C. 101 because claim 13 recites a computer program product used to perform the abstract idea. Although a machine (the processor) is used to perform the steps of receiving physiological data, determining a muscle stress measurement, and providing biofeedback to the user, the claim is merely using a generic computer to perform these mental processes and is still directed to the abstract idea. This judicial exception is not integrated into a practical application because there are no specific structures to perform the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements required for performance of the abstract idea are non-specific, generic data gathering components used to perform the insignificant, extra-solution activity of collecting physiological data, analyzing the physiological data to determine muscle stress measurement, and presenting the muscle stress measurement. As such, the claimed elements do not amount of significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Connor ‘504 (US Pub No. 2015/0366504 – previously cited) in view of Lanfermann et al. ‘233 (US Pub No. 2009/0171233 – previously cited).
Regarding claim 1, Connor ‘504 teaches a method comprising:
receiving physiological data from a garment configured to be worn by a user (Figs. 1, 2 upper body garment 101, lower body garment 102 and [0242]), the physiological data describing muscle activation of a plurality of muscles of the user while performing an exercise, the garment including a plurality of sensors configured to generate the physiological data ([0239]-[0240]; The upper and lower body garments comprises a plurality of EMG sensors which collect electromagnetic energy data concerning muscles selecting from certain muscle groups.);
determining, for each of the plurality of muscles, a muscle stress measurement of the muscle for the exercise by: normalizing the received physiological data corresponding to the muscle ([0152]);
accumulating one or more of the muscle stress measurements of the plurality of muscles to determine a muscle stress measurement for the exercise ([0119]-[0120], [0235]); and
providing biofeedback to the user by way of an exercise feedback system, wherein providing the biofeedback comprises presenting the muscle stress measurement for the exercise to the user via a client device ([0210], [0234]).
Connor ‘504 teaches all of the elements of the current invention as mentioned above except for determining, for each of the plurality of muscles, a muscle stress measurement of the muscle for the exercise by: retrieving a calibration parameter associated with the muscle; and normalizing the received physiological data corresponding to the muscle based on the calibration parameter associated with the muscle.
Lanfermann et al. ‘233 teaches calibrating a system by determining an allocation of the electrodes and muscles or muscle groups of the body part. This allocates the detected signals to certain muscles of muscle groups ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the normalizing of the received physiological data of Connor ‘504 to include retrieving calibration parameters associated with the muscle as Lanfermann et al. ‘233 teaches this enhances biofeedback effect because an adaptation to the most variable anatomy of patients is made possible ([0033]).
Regarding claim 2, Connor ‘504 teaches determining a start and stop time bound associated with the exercise over which the muscle stress measurement of each of the plurality of muscles is to be 
Regarding claim 3, Connor ‘504 in view of Lanfermann et al. ‘233 teaches all of the elements of the current invention as mentioned above except for a first muscle of the plurality of muscles has a different calibration parameter than a second muscle of the plurality of muscles.
Lanfermann et al. ‘233 teaches calibrating a system by determining an allocation of the electrodes and muscles or muscle groups of the body part. This allocates the detected signals to certain muscles of muscle groups ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Connor ‘504 in view of Lanfermann et al. ‘233 to include a first muscle of the plurality of muscles has a different calibration parameter than a second muscle of the plurality of muscles as Lanfermann et al. ‘233 teaches this enhances biofeedback effect because an adaptation to the most variable anatomy of patients is made possible ([0033]).
Regarding claim 4, Connor ‘504 teaches determining a muscle stress measurement for a lower body of the user by aggregating the muscle stress measurements of two or more muscles in the lower body ([0031], [0237], [0266]); and determining a muscle stress measurement for an upper body of the user by aggregating the muscle stress measurements of two or more muscles in the upper body ([0031], [0237], [0266]).
Regarding claim 5, Connor ‘504 teaches determining a muscle stress measurement for a left side of the user by aggregating the muscle stress measurements of two or more muscles within the left side; and determining a muscle stress measurement for a right side of the user by aggregating the muscle stress measurements of two or more muscles within the right side ([0007], [0533]).
Regarding claim 6, Connor ‘504 teaches wherein determining, for each of the plurality of muscles, the muscle stress measurement of the muscle for the exercise is further based on historical 
Regarding claim 11, Connor ‘504 teaches determining a quality of physical contact between one or more sensors of the plurality of sensors and a portion of skin of the user during a period of time based on a comparison of the physiological data generated by the one or more sensors to a threshold quality; and responsive to determining that the quality of physical contact is less than the threshold quality, modifying the physiological data received from the one or more sensors during the period of time by combining the physiological data with other physiologi8cal data generated by one or more other sensors with contact quality greater than the threshold quality ([0376]).
Regarding claim 13, Connor ‘504 teaches a computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to:
receive physiological data from a garment configured to be worn by a user (Figs. 1, 2 upper body garment 101, lower body garment 102 and [0242]), the physiological data describing muscle activation of a plurality of muscles of the user while performing an exercise, the garment including a plurality of sensors configured to generate the physiological data ([0239]-[0240]; The upper and lower body garments comprises a plurality of EMG sensors which collect electromagnetic energy data concerning muscles selecting from certain muscle groups.);
determine, for each of the plurality of muscles, a muscle stress measurement of the muscle for the exercise by: normalizing the received physiological data corresponding to the muscle ([0152]);
accumulate one or more of the muscle stress measurements of the plurality of muscles to determine a muscle stress measurement for the exercise ([0119]-[0120], [0235]); and
provide biofeedback to the user by way of an exercise feedback system, wherein providing the biofeedback comprises presenting the muscle stress measurement to the user via a client device ([0210], [0234]).
Connor ‘504 teaches all of the elements of the current invention as mentioned above except for determine, for each of the plurality of muscles, a muscle stress measurement of the muscle for the exercise by: retrieving a calibration parameter associated with the muscle; and normalizing the received physiological data corresponding to the muscle based on the calibration parameter associated with the muscle.
Lanfermann et al. ‘233 teaches calibrating a system by determining an allocation of the electrodes and muscles or muscle groups of the body part. This allocates the detected signals to certain muscles of muscle groups ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the normalizing of the received physiological data of Connor ‘504 to include retrieving calibration parameters associated with the muscle as Lanfermann et al. ‘233 teaches this enhances biofeedback effect because an adaptation to the most variable anatomy of patients is made possible ([0033]).
Regarding claim 14, Connor ‘504 teaches the processor to: determine a start and stop time bound associated with the exercise over which the muscle stress measurement of each of the plurality of muscles is to be calculated, wherein the normalized physiological data is accumulated over the determined time bound ([0203]).
Regarding claim 15, Connor ‘504 teaches determine a muscle stress measurement for a lower body of the user by aggregating the muscle stress measurements of two or more muscles in the lower body; and determine a muscle stress measurement for an upper body of the user by aggregating the muscle stress measurements of two or more muscles in the upper body ([0031], [0237], [0266]).
Regarding claim 16, Connor ‘504 teaches determine a muscle stress measurement for a left side of the user by aggregating the muscle stress measurements of two or more muscles within the left side; and determine a muscle stress measurement for a right side of the user by aggregating the muscle stress measurements of two or more muscles within the right side ([0007], [0533]).
Regarding claim 20, Connor ‘504 teaches determine a quality of physical contact between one or more sensors of the plurality of sensors and a portion of skin of the user during a period of time based on a comparison of the physiological data generated by the one or more sensors to a threshold quality; and responsive to determining that the quality of physical contact is less than a threshold quality, modifying the physiological data received from the one or more sensors during the period of time by combining the physiological data with other physiological data generated by one or more other sensors with contact quality greater than the threshold quality ([0376]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Connor ‘504 in view of Lanfermann et al. ‘233 further in view of Grey et al. ‘732 (US Pub No. 2012/0071732 – previously cited).
Regarding claim 7, Connor ‘504 teaches all of the elements of the current invention as mentioned above except for determining a fatigue state of the user based on the patterns of performance of the plurality of muscles, magnitudes of the muscle stress measurements of the plurality of muscles, and frequencies of the muscle stress measurements of the plurality of muscles.
Grey et al. ‘732 teaches determining fatigue level of the muscles based on rhythmic contraction patterns of the muscle or muscle groups, the amount of force while keeping a limb in a singled position, and/or observing or analyzing the frequency spectrum of the sEMG ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Connor ‘504 in view of Lanfermann et al. ‘233 to .
Claims 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Connor ‘504 in view of Lanfermann et al. ‘233 further in view of Ding et al. ‘083 (US Pub No. 2016/0038083 – previously cited).
Regarding claims 9 and 10, Connor ‘504 in view of Lanfermann et al. ‘233 teaches all of the elements of the current invention as mentioned above except for wherein accumulating the muscle stress measurements of the plurality of muscles to determine the muscle stress measurement for the exercise comprises: determining active periods of time during which the user actively performed the exercise; and identifying one or more muscle stress measurements determined from the physiological data received during the active periods of time, wherein the identified one or more muscle stress measurements are accumulated for the muscle stress measurement for the exercise; and determining an inactive period of time during which the user did not actively performed the exercise; and identifying one or more muscle measurements determined from the physiological data received during the inactive period of time, wherein the identified one or more muscle stress measurements are not accumulated for the muscle stress measurement for the exercise.
Ding et al. ‘083 teaches sensing components that measure the expansion or contraction of a muscle ([0145]). The contraction is interpreted as the active periods of time and the expansion is interpreted as the inactive period of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Connor ‘504 in view of Lanfermann et al. ‘233 to include accumulating the muscle stress measurements of the plurality of muscles to determine the muscle stress measurement for the exercise by determining active periods of time and an inactive period of time as Ding et al. ‘083 teaches this will aid in determining muscle degeneration and/or 
Regarding claims 18 and 19, Connor ‘504 in view of Lanfermann et al. ‘233 teaches all of the elements of the current invention as mentioned above except for wherein accumulating the muscle stress measurements of the plurality of muscles to determine the muscle stress measurement for the exercise comprises: determining active periods of time during which the user actively performed the exercise; and identifying one or more muscle stress measurements determined from the physiological data received during the active periods of time, wherein the identified one or more muscle stress measurements are accumulated for the muscle stress measurement for the exercise; and determining an inactive period of time during which the user did not actively performed the exercise; and identifying one or more muscle measurements determined from the physiological data received during the inactive period of time, wherein the identified one or more muscle stress measurements are not accumulated for the muscle stress measurementfor the exercise.
Ding et al. ‘083 teaches sensing components that measure the expansion or contraction of a muscle ([0145]). The contraction is interpreted as the active periods of time and the expansion is interpreted as the inactive period of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Connor ‘504 in view of Lanfermann et al. ‘233 to include accumulating the muscle stress measurements of the plurality of muscles to determine the muscle stress measurement for the exercise by determining active periods of time and an inactive period of time as Ding et al. ‘083 teaches this will aid in determining muscle degeneration and/or regeneration and activity of immobilized wearers, for example observing paralyzed wearers or wearers .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Connor ‘504 in view of Lanfermann et al. ‘233 further in view of Hendricks et al. ‘284 (US Pub No. 2015/0088284 – previously cited).
Regarding claim 12, Connor ‘504 in view of Lanfermann et al. ‘233 teaches all of the elements of the current invention as mentioned above except for pre-processing the received physiological data corresponding to the muscle prior to normalizing by determining one or more of an average, a linear envelope, or a rolling root mean square of the receive physiological data.
Hendricks et al. ‘284 teaches compiling signal data from several measurements. The compiled signal data can illustrate the average measured signal over several trials at different pulling forces ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination, for each of the plurality of muscles, of the muscle stress measurement of the muscle for the exercise of Connor ‘504 in view of Lanfermann et al. ‘233 to include pre-processing the received physiological data corresponding to the muscle prior to normalizing by determining one or more of an average, a linear envelope, or a rolling root mean square of the receive physiological data as Hendricks et al. ‘284 teaches this will allow the user to verify that the signal correlates with the amount of force used/exerted by the wearer ([0027]).
Response to Arguments
Applicant argues that the amendments overcome the 35 U.S.C. 101 rejection. Examiner respectfully disagrees, as there are still no specific structures performing any of the steps of the independent claims. Applicant has also amended the independent claims to include the providing feedback step. The providing feedback step would not tie the steps into a practical application, as this 
Applicant’s arguments that the amendments overcome the 35 U.S.C. 102(a)(1) rejection. Examiner respectfully agrees, and the 35 U.S.C. 102(a)(1) rejections have been withdrawn. However, upon further consideration, it was found that Lanfermann et al. ‘233 teaches the deficiencies of Connor ‘504. Thus, the claims are now rejected under 35 U.S.C. 103 over Connor ‘504 in view of Lanfermann et al. ‘233.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791